Filed 4/8/16 In re D.F. CA5




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

In re D.F. a Person Coming Under the
Juvenile Court Law.

STANISLAUS COUNTY                                                                     F072387
COMMUNITY SERVICES AGENCY,                                          (Stanislaus Super. Ct. No. 517071)
                   Plaintiff and Respondent,
         v.                                                                       OPINION
BRYAN S.,
                   Defendant and Appellant.


                                                    THE COURT*
         APPEAL from orders of the Superior Court of Stanislaus County. Ann Q.
Ameral, Judge.
         Maureen L. Keaney, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.
                                                        -ooOoo-



*        Before Kane, Acting P.J., Gomes, J., and Detjen, J.
       Bryan S. (father) appealed from the juvenile court’s order terminating his parental
rights (Welf. & Inst. Code, § 366.26)1 as to his now 21-month-old son, D.F. After
reviewing the juvenile court record, father’s court-appointed counsel informed this court
she could find no arguable issues to raise on father’s behalf. This court granted father
leave to personally file a letter setting forth a good cause showing that an arguable issue
of reversible error exists. (In re Phoenix H. (2009) 47 Cal.4th 835, 844 (Phoenix H.).)
       Father submitted a letter in which he asks for a chance to prove that he can be a
father to D.F. He states he is willing to sign his rights over to his sister in Iowa (who he
identifies) until he is ready to be a father.
       We conclude father failed to address the termination proceedings or set forth a
good cause showing that any arguable issue of reversible error arose from the termination
hearing. (Phoenix H., supra, 47 Cal.4th at p. 844.) Consequently, we dismiss the appeal.
                     PROCEDURAL AND FACTUAL SUMMARY
       In July 2014, newborn D.F. and his mother (“the mother”) tested positive for
methamphetamine and marijuana. The Stanislaus County Community Service Agency
(agency) placed a protective hold on D.F. because of his mother’s history of
methamphetamine use. The agency placed D.F. in foster care.
       In October 2014, the juvenile court conducted the jurisdictional/dispositional
hearing. The mother did not appear. She had been arrested for burglary. The court
adjudged D.F. a dependent child and ordered reunification services for mother. The court
denied father reunification services because he was an alleged father and not entitled to
them. He was also incarcerated.
       In November 2014, the agency received the results of paternity testing which
revealed that father could not be excluded as D.F.’s biological father. In January 2015,


1      All statutory references are to the Welfare and Institutions Code unless otherwise
indicated.


                                                2
father requested a visit and inquired about reunification services. He was told to contact
his attorney about services. The agency scheduled a visit for him on February 2, 2015
but the social worker was unable to get in touch with him. Approximately three weeks
later, she read in the paper that he had been arrested for murder.
       In March 2015, the juvenile court terminated the mother’s reunification services at
the six-month review hearing and set a section 366.26 hearing. Father’s attorney
objected to the setting of the section 366.26 hearing and informed the court that father
wanted his sister, who resided in Iowa, to be assessed for placement. The court stated
that it was not inclined to evaluate the relatives since D.F. had been in a stable home for a
significant period of time but ordered the agency, nevertheless, to evaluate father’s sister
out of an abundance of caution.
       In July 2015, the juvenile court conducted the section 366.26 hearing. The court
found that D.F. was likely to be adopted, terminated the mother and father’s parental
rights and ordered the agency to initiate adoption procedures. Father objected to the
termination of his parental rights and asked the court to approve a plan of guardianship.
He also informed the court that his sister in Iowa wanted to adopt D.F. The court
explained that there was no reason to change D.F.’s placement but stated that father’s
sister could be an alternative placement if necessary.
                                       DISCUSSION
       An appealed-from judgment or order is presumed correct. (Denham v. Superior
Court (1970) 2 Cal.3d 557, 564.) It is appellant’s burden to raise claims of reversible
error or other defect and present argument and authority on each point made. If appellant
fails to do so, the appeal may be dismissed. (In re Sade C. (1996) 13 Cal.4th 952, 994.)
       At a termination hearing, the juvenile court’s focus is on whether it is likely the
child will be adopted and if so, order termination of parental rights. (In re Marilyn H.
(1993) 5 Cal.4th 295, 309.) If, as in this case, the child is likely to be adopted, the
juvenile court must terminate parental rights unless the parent proves there is a

                                              3
compelling reason for finding that termination would be detrimental to the child under
any of the circumstances listed in section 366.26, subdivision (c)(1)(B) (exceptions to
adoption). The party seeking to establish the existence of one of the section 366.26,
subdivision (c)(1)(B) exceptions has the burden of producing that evidence. (In re
Megan S. (2002) 104 Cal.App.4th 247, 252.)
       Father did not argue at the section 366.26 hearing that any of the exceptions to
adoption applied. Rather, he merely objected to the termination of his parental rights.
Further, in his letter brief, father does not contend that the juvenile court erred in
terminating his parental rights. Instead, he asks for a chance to be a father to his child.
       In the absence of any “error or other defect claimed against the orders appealed
from,” this court has “no reason to proceed to the merits of any unraised ‘points’—and, a
fortiori, no reason to reverse or even modify the orders in question.” (In re Sade C.,
supra, 13 Cal.4th at p. 994.) Since father does not claim the juvenile court erred,
dismissal is the appropriate action.
                                       DISPOSITION
       This appeal is dismissed.




                                               4